Citation Nr: 0330594	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided in May 2001 and January 2002 VA letters, 
a full year is allowed to respond to a VCAA notice.  

Post-service VA treatment and examination reports include a 
June 2000 VA audiological evaluation report, which is 
unclear as to whether or not the veteran currently has 
bilateral hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2003).  Further, the report is devoid of 
any competent medical opinion which relates any currently 
present hearing loss to service.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, prior to final 
appellate review of the veteran's claim for service 
connection for bilateral hearing loss, a VA audiological 
examination to determine the nature and extent of any 
currently present bilateral hearing loss, to include whether 
or not any preexisting hearing loss was aggravated during 
military service, if appropriate, would be useful.  

In addition, service medical records reveal that, on 
induction examination in April 1968, the veteran reported 
having received treatment by a private physician for ear 
trouble prior to service.  In addition, a VA audiological 
examination report, dated in June 2000, reflects that the 
veteran indicated having undergone an examination of his 
ears while employed at the Oscar Meyer company fourteen 
years previously.  A review of the claims file reflects that 
the RO has not attempted to secure these reports.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.

2.  After securing the necessary 
authorizations from the veteran, the RO 
should attempt to obtain all reports of 
treatment of the veteran for ear 
disability prior to service, to include 
from the physician referenced in the 
April 1968 military induction 
examination, and all reports of 
employment physical examination of the 
appellant at the Oscar Meyer company.  
The RO should ensure that its efforts to 
obtain the identified records are fully 
documented in the claims file.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  

3.  The RO should schedule the veteran 
for a VA audiological examination in 
order to determine the nature and 
etiology of any currently present 
bilateral hearing loss.  The claims 
file, including a copy of this remand 
request, must be available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
file was made.  A complete rationale for 
all opinions must be provided.  The 
examination report must be typed.  All 
necessary tests and studies should be 
accomplished, and the findings reported 
in detail.  

The examiner must offer opinions as to 
the following: a) whether it is at least 
as likely as not that any currently 
diagnosed bilateral hearing loss had its 
onset during military service; and b) 
whether any currently diagnosed hearing 
loss preexisted military service and, if 
so, was it chronically worsened by 
active service (that is, whether any 
preexisting hearing loss had chronic 
increase in severity in service, and 
whether any increase was beyond a normal 
progression of the disease)?  The 
examiner should render an opinion as to 
the extent that any currently present 
hearing loss found on examination 
interferes with the veteran's ability to 
work or maintain substantial gainful 
employment.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  The 
RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing the issue and 
concerns that are noted in this REMAND.  
If the benefit sought on appeal remains 
denied, the veteran, his representative 
should be provided with an appropriate 
supplemental statement of the case 
(SSOC) and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review, as 
appropriate.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



